                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

ABK ENTERPRISES, INC. and TROPICAL
BREEZE CASINO CRUZ, LLC,

      Petitioners,
                                                        Case No: 8:18-cv-191-T-30TGW


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Thomas G. Wilson (Dkt. 293). Claimant Stere Tararache filed an

Objection (Dkt. 296). No other claimants joined the objection.

      After careful consideration of the Report and Recommendation from the Magistrate Judge

and Claimant’s Objection in conjunction with an independent examination of the file, the Court

is of the opinion that the Magistrate Judge’s Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 293) of the Magistrate Judge is adopted,

             confirmed, and approved in all respects and is made a part of this order for all

             purposes, including appellate review.

      2.     Claimant Christopher Rivera’s Motion to Increase the Security (Dkt. 195) is

             denied.

      DONE and ORDERED in Tampa, Florida, this 12th day of July, 2019.

Copies Furnished To:
Counsel/Parties of Record
